Citation Nr: 0821663	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  05-01 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a skin disorder of 
the bilateral arms.

2.  Entitlement to service connection for a skin disorder of 
the testicles.

3.  Entitlement to service connection for a skin disorder of 
the neck.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel



INTRODUCTION

The veteran had active service from January 1966 to December 
1967.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

In his January 2005 substantive appeal, the veteran indicated 
his desire for a Travel Board hearing.  However, he did not 
appear at his scheduled hearing in January 2008 and the 
request is deemed withdrawn.  


FINDINGS OF FACT

1.  The veteran had service in the Republic of Vietnam during 
the Vietnam War, and exposure to Agent Orange is presumed.

2.  The veteran's currently-diagnosed skin disorders 
(folliculitis, seborrheic keratoses, actinic elastosis, and 
erysipelas) are not recognized by VA as causally related to 
exposure to herbicide agents used in Vietnam.  

3.  A chronic skin disorder was not manifest during service; 
skin manifestations were not identified for many years after 
service. 

4.  The veteran's current skin disorders are unrelated to 
service.


CONCLUSIONS OF LAW

1.  A skin disorder of the bilateral arms was not incurred or 
aggravated during active duty service, and may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1116, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2007).  

2.  A skin disorder of the testicles was not incurred or 
aggravated during active duty service, and may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1116, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2007).  

3.  A skin disorder of the neck was not incurred or 
aggravated during active duty service, and may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1116, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).    

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed after 
discharge may still be service connected if all the evidence, 
including pertinent service records, establishes that the 
disorder was incurred in service.  38 C.F.R. § 3.303(d).

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in Vietnam during the 
Vietnam era will be considered to have been incurred in 
service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  
The presumption requires exposure to an herbicide agent and 
manifestation of the disease to a degree of 10 percent or 
more within the time period specified for each disease.  38 
C.F.R. § 3.307(a)(6)(ii).  

Diseases associated with herbicide exposure for purposes of 
the presumption include chloracne or other acneform disease 
consistent with chloracne.  38 U.S.C.A. § 1116(a)(2); 38 
C.F.R. § 3.309(e); see also 38 U.S.C.A. § 1116(b)(1) 
(permitting the Secretary to determine by regulation diseases 
subject to the presumption in addition to those listed at 38 
U.S.C.A. § 1116(a)(2)).  

Such disease must be manifest within one year after the last 
date of exposure.  38 C.F.R. § 3.307(a)(6)(ii); see also 38 
U.S.C. § 1116(f)) (for purposes of establishing service 
connection for disability resulting from herbicide exposure, 
including presumptive service connection, a veteran with 
specified Vietnam service is presumed to have been exposed to 
herbicides during that service).    

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit has determined that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2724, 2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
After a review of the claims file, the Board finds that the 
veteran's claims fails under either analysis.

First, the veteran served in Vietnam, therefore, exposure to 
Agent Orange is presumed.  Moreover, post-service VA 
dermatology progress notes reveal diagnoses of folliculitis, 
seborrheic keratoses, actinic elastosis, and erysipelas.  The 
veteran feels these skin conditions are the direct result of 
in-service exposure to Agent Orange.  

Even presuming that the veteran was exposed to Agent Orange 
during military service, the Board finds no clinical evidence 
which suggests that his skin disorders are due to Agent 
Orange exposure.  38 C.F.R. § 3.309 (2007).  Significantly, 
folliculitis, seborrheic keratoses, actinic elastosis, and 
erysipelas are not on the list of presumptive diseases 
associated with Agent Orange exposure.  As such, service 
connection on the basis of Agent Orange exposure must 
necessarily be denied. 

In addition, the claim must be denied on a direct basis.  
Although the veteran claims that the sores on his scalp and 
legs first manifested in Vietnam, service medical records 
fail to reveal any chronic skin disorder.  Significantly, his 
December 1967 report of medical examination at discharge 
indicated that his skin and lymphatics were within normal 
limits.  Therefore, there is no evidence of a chronic skin 
disorder in service.

Next, erysipelas was not diagnosed until September 1985, over 
15 years after service, and it was only noted on his legs at 
that time.  It was not until 2003, over 30 years after 
discharge, that treatment records indicated complaints of 
sores on the scalp and forearms, which were initially 
diagnosed as folliculitis.  The Board notes that he did not 
file his claim for service connection for "skin cancer" until 
November 2003.  

While the veteran maintains that his skin disorders are 
related to active duty, the Board places greater probative 
value on the absence of complaints or treatment for a skin 
disorder for many years after discharge.  This multi-year 
gap, in the absence of confirmatory evidence showing 
continuity of such symptoms, does not support the veteran's 
assertions that he has experienced these disorders since 
active duty. 

As such, the probative evidence is against the claims based 
on continuity of symptomatology.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence 
of medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).  Thus, service connection may not be established 
on the basis of chronicity or continuity of symptomatology.  
38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-97.  

In addition, the record is negative for any competent 
evidence or opinion that establishes a nexus between 
folliculitis, seborrheic keratoses, actinic elastosis, and 
erysipelas (the skin disorders the veteran is currently 
diagnosed as having) and his period of active duty service, 
to include exposure to Agent Orange.  The record shows no 
evidence of skin disorder in service or for many years 
thereafter.  Absent evidence linking the skin disorders to 
service, the claims for service connection must fail.  
Therefore, the appeal is denied.

The Board has considered the veteran's written statements 
asserting a relationship between the claim on appeal and 
active duty service.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. at 470.  As a lay person, however, he is not competent 
to offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues. See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).

Given the lack of in-service complaints related to a skin 
disorder, the absence of identified symptomatology for many 
years after discharge, and no medical nexus between the 
veteran's current skin disorders and active duty, the Board 
finds that equipoise is not shown and the benefit of the 
doubt rule does not apply.  As the weight of evidence is 
against the veteran's claims, the Board is unable to grant 
the benefit sought on a direct basis.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in December 2003 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  He 
was also asked to submit information in his possession to the 
RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in a September 2006 
letter, the RO provided the veteran with notice of what type 
of information and evidence was needed to establish 
disability ratings, as well as notice of the type of evidence 
necessary to establish an effective dates.  With that letter, 
the RO effectively satisfied the remaining notice 
requirements with respect to the issues on appeal.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the current 
disability or symptoms and the veteran's service.  The types 
of evidence that "indicate" that a current disability "may be 
associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the veteran has never been diagnosed with a 
skin condition associated with herbicide exposure and there 
is no evidence of a skin disorder in service or for many 
years thereafter, the Board finds that there is no indication 
that the current disorders may be associated with the 
veteran's service.  Thus, the duty to obtain a VA examination 
has not been triggered.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records and VA treatment records.  He submitted written 
statements.
Significantly, neither he nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

Service connection for a skin disorder of the bilateral arms 
is denied.

Service connection for a skin disorder of the testicles is 
denied.

Service connection for a skin disorder of the neck is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


